Citation Nr: 9909402	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1995.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, in pertinent part, denied the 
veteran's claim for the appealed issue.


FINDING OF FACT

The claim of entitlement to service connection for rheumatoid 
arthritis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for rheumatoid 
arthritis is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veteran failed to appear for a 
March 17, 1999, Video Conference hearing before the 
undersigned Member of the Board.  There is no indication in 
the claims file that the notice of the hearing, dated in 
January 1999, which was mailed to the veteran's last known 
address, was returned as undeliverable, or that the veteran 
requested that the hearing be rescheduled.  Thus, in light of 
the veteran's May 1998 personal hearing at the RO and his 
failure to appear at the Video Conference hearing or to 
reschedule that hearing, his claim must be adjudicated based 
upon the evidence now of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran, during several VA examinations and his RO 
hearing, testified that a laboratory blood test performed at 
Ft. Knox, Kentucky, was found to be positive for rheumatoid 
arthritis during his active duty military service.  While the 
Board cannot locate that report in his service medical 
records, it notes that a January 1997 VA examination report 
indicates the examiner reviewed that report, and noted the 
absence of symptomatology of rheumatoid arthritis on that 
report, "other than having the positive rheumatoid factor 
positive test."  Hence, the Board accepts the existence of 
such a report in the veteran's service medical records.  The 
Board notes, however, that the veteran, during his May 1998 
RO personal hearing, specifically stated that he had never 
received a diagnosis of rheumatoid arthritis, either during 
or subsequent to his military service.  Indeed, physical 
examination reports in June 1985 (pre-induction), March 1993, 
and August 1995 (separation), contain no findings of, or 
diagnosis of, rheumatoid arthritis.  A May 1995 Memorandum 
from the Department of the Army indicates the veteran had 
completed the Persian Gulf Illness - Comprehensive Clinical 
Evaluation Program, and had been diagnosed with:  post-
traumatic stress disorder, improving; alcohol abuse; 
hypermobility, joints; bilateral retropatellar pain syndrome; 
bilateral rotator cuff tendonitis; right ankle posttraumatic 
arthritis; muscular contraction headache; cervicothoracic 
myofascial pain syndrome; pseudofolliculitis barbae; keloids, 
not otherwise specified; and nonulcerative dyspepsia.

Rheumatoid arthritis is a thickening of articular soft 
tissue.  See Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994).  
The veteran contends he has this disability secondary to 
post-traumatic stress disorder (PTSD).  The Board notes that 
service connection for PTSD has not been granted.

No medical evidence has been submitted showing rheumatoid 
arthritis was either diagnosed or manifested to a compensable 
(10 percent) degree within one year of the veteran's 
discharge from service.  See 38 C.F.R. § 3.309(a).

The veteran has presented medical evidence of treatment for 
various disabilities since his discharge from service.  None 
of the medical evidence presented, however, including VA 
examinations in October 1995, January 1997, December 1997, 
and a private August 1997 report, contain a diagnosis of 
rheumatoid arthritis.  It then follows that no medical 
evidence has been presented which relates any rheumatoid 
arthritis to the veteran's active duty military service.

Indeed, the only evidence of record which alleges that the 
veteran currently has rheumatoid arthritis, and that this 
disability is related to his military service, are the 
veteran's own statements during his personal hearing and in 
the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis or etiology of 
rheumatoid arthritis; such determinations require specialized 
knowledge or training, and, therefore, cannot be made by a 
lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claim for 
service connection for rheumatoid arthritis must be denied as 
not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for rheumatoid arthritis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


